DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 4) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 9 September 2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 10 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Ferenc (US 2017/0123084).
	In regard to claim 1, Ferenc discloses a full-angle coincidence positron emission tomography (PET) detector array comprising a plurality of PET detection modules, each of which is composed of PET detection crystals, a photoelectric sensor array and a light guide (e.g., “… In the case of solid scintillators, the ABALONE photon detector panel forms a single composite panel together with the scintillator layer and typically an intermediate light-distribution layer (Anger camera principle). That particular device, ABALONE radiation detector, is discussed below as a separate embodiment and it allows the design and construction of a large-area PET scanner, the ABALONE-PET … scintillator and light distribution layers may comprise any … subdivided material …” in paragraphs 78 and 80), wherein the plurality of PET detection modules are adjacent to each other to form an integrally closed detection cavity, and the PET detection crystals are all arranged in a direction toward an interior of the cavity, and wherein each of the cross-sectional areas of all gaps of the detection cavity is smaller than the area of the smallest one of the PET detection crystals (e.g., see “fully surrounding surface” in “… plurality of curving ABALONE radiation detector panels. In FIG. 19 an oblong scanner shape (e.g., cylinder with  examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in paragraph 87).
	In regard to claim 10, Ferenc discloses a full-angle coincidence positron emission tomography (PET) method, comprising the following steps:
(a) a detection cavity assembly step: in which a plurality of PET detection modules are adjacent to each other to form an integrally closed detection cavity, wherein each of the PET detection modules is composed of PET detection crystals, a photoelectric sensor array and a light guide, and the PET detection crystals are all arranged in a direction toward an interior of the cavity, each of the cross-sectional areas of all gaps of the integrally closed detection cavity is smaller than the area of the smallest one of the PET crystals (e.g., “… In the case of solid scintillators, the ABALONE photon detector panel forms a single composite panel together with the scintillator layer and typically an intermediate light-distribution layer (Anger camera principle). That particular device, ABALONE radiation detector, is discussed below as a separate embodiment and it allows the design and construction of a large-area PET scanner, the ABALONE-PET … scintillator and light distribution layers may comprise any … subdivided material … plurality of curving ABALONE radiation detector  examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in paragraphs 78, 80, and 87);
(b) a detection object placement step: in which the detection cavity is opened by opening one end of the detection cavity or opening the detection cavity up and down or separating the detection cavity left and right, and a detection object is placed therein (e.g., “… the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed …” in paragraph 87); and
(c) an image acquisition step: in which the detection cavity is closed (e.g., “… the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed …” in e.g., “… diagnostic studies of a number of conditions and bio-molecular processes that require very expensive bio-molecular tracers, and/or toxic tracers … Because all parts of a patient's body are examined in a single exposure (run), no stepwise motions are required …” in paragraph 78).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferenc (US 2017/0123084) in view of Benlloch Baviera et al. (US 2019/0053772).
	In regard to claim 2 which is dependent on claim 1, Ferenc also discloses that the full-angle coincidence PET detector array has a cylindrical shape and is composed of a barrel in the middle and two end caps at both ends; the barrel is composed of a plurality of detection module rings closely arranged to form a cylindrical shape, and each of the detection module rings is composed of a certain number of detection modules arranged circumferentially into a ring shape in a crystal-inward manner; and the end cap is composed of a certain number of detection modules arranged in parallel into a disc shape in a crystal-inward manner (e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any  examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in paragraphs 71, 77, 79, 86, and 87).  The apparatus of Ferenc lacks an explicit description of an inner side surface of the end cap formed into an approximately circular planar shape having a size larger than a circular opening of the barrel.  However, PET configurations are well known in the art (e.g., see Fig. 6 and “… FIG. 6: shows an exemplary embodiment of detection modules with square scintillating continuous crystals in the shape of an irregular ” in paragraph 37 of Benlloch Baviera et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional configuration (e.g., comprising “rear or posterior base has been completely covered with square detectors”) for the unspecified “alternative configurations” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., comprising an inner side surface of the end cap formed into an approximately circular planar shape having a size larger than a circular opening of the barrel, in order to achieve a “fully surrounding surface” when using planar rectangular ABALONE photon detector panels for the end cap) as the unspecified “alternative configurations” of Ferenc.
	In regard to claim 3 which is dependent on claim 1, Ferenc also discloses that the full-angle coincidence PET detector array has a capsule shape and is composed of a barrel in the middle and two concave curved end caps at both ends, the barrel is composed of a plurality of detection module rings closely arranged to form a cylindrical shape, and each of the detection module rings is composed of a certain number of detection modules arranged circumferentially into a ring shape in a crystal-inward manner, and each of the two concave curved end caps is composed of a certain e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any other suitable shapes or combinations of shapes. These panel modules can be configured for attachment to one another by their sides by detachable mechanisms, forming larger planar surfaces useful as gamma cameras for medical imaging using techniques including those of SPECT and PET scanners … globally curved surfaces may be of open geometry (like e.g., hemispheres), or closed (like e.g., spheres or ellipsoids) … hexagonal panels form large flat radiation detectors, while a combination of hexagons and pentagons may form spheres and more complex shapes … One of ordinary skill in the art will appreciate that a large number of alternative configurations can be advanced without departing from the teachings of the present disclosure. It should also be appreciated that the disclosed flat panel construction embodiments and techniques can be generally applied to create smoothly curving panels, by utilized curved substrates and materials (PCBs with insulating cores) … oblong scanner shape (e.g., cylinder with hemispherical end caps) is implemented, while in FIG. 20 a spherical shape is implemented. Both of these examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in paragraphs 71, 77, 79, 86, and 87).  The apparatus of Ferenc lacks an explicit description that the cross section of the each of the two concave curved end caps perpendicular to an axis e.g., see Fig. 8 and “… FIG. 8: shows an example of arrangement of square scintillating continuous crystals in the form of an irregular eight-sided prism. The back has been completely covered by a square dome …” in paragraph 39 of Benlloch Baviera et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional configuration (e.g., comprising “back has been completely covered by a square dome”) for the unspecified “alternative configurations” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., comprising the cross section of the each of the two concave curved end caps perpendicular to an axis of the barrel is larger than a circular opening of the barrel, in order to achieve a “fully surrounding surface” when using planar rectangular and triangular ABALONE photon detector panels for the end cap) as the unspecified “alternative configurations” of Ferenc.
	In regard to claim 4 which is dependent on claim 3, Ferenc also discloses that each of the two concave curved end caps is a hemispherical end cap (e.g., “… oblong scanner shape (e.g., cylinder with hemispherical end caps …” in paragraph 87).
6 which is dependent on claim 1, Ferenc also discloses that the full-angle coincidence PET detector array has a regular polygonal prism shape and is composed of a barrel in the middle and two end caps at both ends, the barrel is composed of a plurality of detection module rings closely arranged to form the regular polygonal prism shape, and each of the detection module rings is composed of a certain number of detection modules arranged circumferentially into a regular polygon shape in a crystal-inward manner, and the end cap is composed of a certain number of detection modules arranged in parallel into a disc shape in a crystal-inward manner (e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any other suitable shapes or combinations of shapes. These panel modules can be configured for attachment to one another by their sides by detachable mechanisms, forming larger planar surfaces useful as gamma cameras for medical imaging using techniques including those of SPECT and PET scanners … globally curved surfaces may be of open geometry (like e.g., hemispheres), or closed (like e.g., spheres or ellipsoids) … hexagonal panels form large flat radiation detectors, while a combination of hexagons and pentagons may form spheres and more complex shapes … One of ordinary skill in the art will appreciate that a large number of alternative configurations can be advanced without departing from the teachings of the present disclosure. It should also be appreciated that the disclosed flat panel construction embodiments and techniques can be generally applied to create smoothly curving panels, by utilized curved substrates and materials (PCBs with insulating cores) … oblong scanner shape (e.g., cylinder with hemispherical end caps) is implemented, while in FIG. 20 a spherical shape is implemented. Both of these examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) ” in paragraphs 71, 77, 79, 86, and 87 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “combination of hexagons and pentagons may form” a regular hexagon barrel that approximates a “cylinder” shape).  The apparatus of Ferenc lacks an explicit description of an inner side surface of the end cap formed into an approximately circular planar shape having a size larger than a regular polygon opening of the barrel.  However, PET configurations are well known in the art (e.g., see Fig. 6 and “… FIG. 6: shows an exemplary embodiment of detection modules with square scintillating continuous crystals in the shape of an irregular prism with eight sides … rear or posterior base has been completely covered with square detectors …” in paragraph 37 of Benlloch Baviera et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional configuration (e.g., comprising “rear or posterior base has been completely covered with square detectors”) for the unspecified “alternative configurations” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to e.g., comprising an inner side surface of the end cap formed into an approximately circular planar shape having a size larger than a regular polygon opening of the barrel, in order to achieve a “fully surrounding surface” when using planar rectangular ABALONE photon detector panels for the end cap) as the unspecified “alternative configurations” of Ferenc.
	In regard to claim 7 which is dependent on claim 6, Ferenc also discloses that a coincidence circuit is connected between every two PET detection modules (e.g., “… To understand positron emission tomography (PET), it should be recognized that a positron, which is the antiparticle of an electron, travels up to about 1 mm into tissue before annihilating with an electron. This annihilation results in generating two gamma rays which propagate in opposite directions, each having energy of approximately 511 keV. It is important that both gamma rays emerging isotropically from a positron annihilation process must be detected by the PET scanner in coincidence …” in paragraphs 44 and 45 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a coincidence circuit is connected between every two PET detection modules in order for “two gamma rays which propagate in opposite directions, each having energy of approximately 511 keV” to be “detected by the PET scanner in coincidence”), each of the PET detection modules has the following specific structure: a detector housing is wrapped on the outside with a PET detection crystal is disposed inwardly (e.g., “… scintillator block (e.g., NaI) with a reflective material top …” in paragraph 85) and a photoelectric sensor array is disposed outwardly, a light guide is disposed between the photoelectric sensor array and the PET detection crystal, the light guide is tightly coupled with both the photoelectric sensor array and the PET detection crystal (e.g., “… ABALONE photon detector cells are mounted having hemispherical domes which are ” in paragraph 85), and the material of the PET detection crystal is a scintillation crystal, and the scintillation crystal is composed of one or more crystal blocks (e.g., “… scintillator and light distribution layers may comprise any monlithic, or subdivided material which is a solid, liquid, or gel having the desired light scintillation and/or distribution properties. The scintillator may comprise any desired structure or material, such as selected from the group of materials consisting essentially of PEN, NaI, NaI:Tl, CsI, GSO, LYSO, LSO, LaBr:Ce: CeBr, and other solid, crystal, liquid, gel, gas, or plastic scintillators …” in paragraph 80).
	In regard to claim 8 which is dependent on claim 7, Ferenc also discloses that the scintillation crystal is a crystal strip array composed of a plurality of crystal strips, or is composed of one or more integrally cut crystals, the material of the scintillation crystal is selected from one or more of sodium iodide (Nal) crystals, Nal(Tl) single crystals, lutetium silicate (LSO) crystals, gadolinium silicate (GSO) crystals and yttrium lutetium silicate (LYSO) (e.g., “… scintillator and light distribution layers may comprise any monlithic, or subdivided material which is a solid, liquid, or gel having the desired light scintillation and/or distribution properties. The scintillator may comprise any desired structure or material, such as selected from the group of materials consisting essentially of PEN, NaI, NaI:Tl, CsI, GSO, LYSO, LSO, LaBr:Ce: CeBr, and other solid, crystal, liquid, gel, gas, or plastic scintillators …” in paragraph 80), no lead or tungsten spacers are installed between all the detection module rings (e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any other suitable shapes or combinations of shapes. These panel modules can be configured for attachment to one another by their sides by detachable mechanisms, forming larger planar surfaces useful as gamma cameras for medical imaging using techniques including those of SPECT and PET scanners …” in paragraph 71).
9 which is dependent on claim 8, Ferenc also discloses that the crystal strip array is composed of a plurality of crystal strips, and each of the one or more crystal blocks is composed of one or more integrally cut crystals (e.g., “… scintillator and light distribution layers may comprise any monlithic, or subdivided material which is a solid, liquid, or gel having the desired light scintillation and/or distribution properties. The scintillator may comprise any desired structure or material, such as selected from the group of materials consisting essentially of PEN, NaI, NaI:Tl, CsI, GSO, LYSO, LSO, LaBr:Ce: CeBr, and other solid, crystal, liquid, gel, gas, or plastic scintillators …” in paragraph 80).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferenc in view of Benlloch Baviera et al. as applied to claim(s) 3 above, and further in view of Kennedy (US 7,205,546).
	In regard to claim 5 which is dependent on claim 1, Ferenc also discloses that the full-angle coincidence PET detector array has a curving exterior shape, and is composed of two upper and lower clamshell or two left and right clamshell, or composed of two left and right endcaps with a barrel sandwiched therebetween with the barrel composed of a plurality of detection module rings closely arranged to form a cylindrical shape, each of the detection module rings is composed of a certain number of detection modules arranged circumferentially into a ring shape in a crystal-inward manner (e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any other suitable shapes or combinations of shapes. These panel modules can be configured for attachment to one another by their sides by detachable mechanisms, forming larger planar surfaces useful as gamma cameras for medical imaging using techniques including those of SPECT and PET scanners … globally curved surfaces may be of open  examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in paragraphs 71, 77, 79, 86, and 87).  The apparatus of Ferenc lacks an explicit description that the “ellipsoids” is an ellipsoid shape with a>b=c wherein the upper and lower clamshell or the left and right clamshell are mirror-symmetrical hemi-ellipsoids or wherein the left and right endcaps are hemi-ellipsoids.  However, PET configurations are well known in the art (e.g., see “… spheroid is an ellipsoid having two of the three semi-axes being equal … spheroid is prolate if the two equal semi-axes are smaller than the third semi-axis … detector surface may be spheroid, or in particular, a prolate spheroid surface 50, having an opening 52 situated at the top of the major axis. While less efficient than a spherical surface, an elongated spheroid may present less manufacturing ” in the fourth column 6 paragraph and the second and last column 11 paragraphs of Kennedy).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional configuration (e.g., comprising “prolate spheroid” shape for “less manufacturing difficulties”) for the unspecified “ellipsoids” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., comprising mirror-symmetrical hemi-ellipsoidal clamshell for an ellipsoid shape with a>b=c, in order to achieve a “fully surrounding surface”) as the unspecified “ellipsoids” of Ferenc.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferenc (US 2017/0123084) in view of Gregerson et al. (US 2004/0022350).
	In regard to claim 11 which is dependent on claim 10, Ferenc also discloses that the integrally closed detection cavity has one of the following shapes: cylindrical shape; capsule shape; ellipsoid shape; and regular polygonal prism shape (e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any other suitable shapes or combinations of shapes. These panel modules can be configured for attachment to one another by their sides by detachable mechanisms, forming larger  examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in paragraphs 71, 77, 79, 86, and 87 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “combination of hexagons and pentagons may form” a regular polygon barrel that approximates a “cylinder” shape), in said detection object placement step, the detection cavity is divided into two halves up and down or left and right, each of the two halves of the detection cavity has a support structure to support the two halves of the detection cavity respectively (e.g., “… the entry hole can be covered by a sensor panel after patient entry into ” in paragraph 87), and a linear guide rail for the movement of a scanning bed (e.g., “… Both of these examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity …” in paragraph 87).  The method of Ferenc lacks an explicit description that the opening and closing of the left and right halves of the detection cavity are realized by the linear guide rail is a linear guide rail located below, and the opening and closing of the upper and lower halves of the detection cavity are realized by the linear guide rail is a vertical linear guide rail on the side.  However, PET gantries are well known in the art (e.g., see “… FIG. 6, the gantry opens by lifting a top segment 16 of the gantry off the ring, preferably via a vertical lift mechanism 18 …” in paragraph 34 of Gregerson et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gantry (e.g., comprising “a vertical lift mechanism 18”) for the unspecified “clamshell, door, hatch, etc.” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., wherein the opening and closing of the upper and lower halves of the detection cavity clamshell, door, hatch, etc.” of Ferenc.
Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferenc in view of Gregerson et al. as applied to claim(s) 11 above, and further in view of Kennedy (US 7,205,546) and Benlloch Baviera et al. (US 2019/0053772).
	In regard to claim 12 which is dependent on claim 11, Ferenc also discloses that in an arrangement where the integrally closed detection cavity is composed of a barrel in the middle and two end caps at both ends, the barrel is composed of a plurality of detection module rings closely arranged to form a cylindrical shape having a circular opening or a regular polygonal prism shape having a regular polygon opening, and each of the detection module rings is composed of a certain number of detection modules arranged circumferentially into a ring shape or a regular polygon shape in a crystal-inward manner, the end cap is composed of a certain number of detection modules arranged in a crystal-inward manner in parallel to form an approximately circular shaped planar inner side surface or in a certain curvature to form a concave curved cross section perpendicular to an axis of the barrel, wherein the regular polygonal prism is a regular hexagonal or octagonal prism, and the regular polygon is a regular hexagon or octagon (e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any other suitable shapes or combinations of shapes. These panel modules can be configured for attachment to one another by their sides by detachable mechanisms, forming larger planar surfaces useful as gamma cameras for medical imaging using techniques including those of SPECT and PET scanners … globally curved surfaces may be of open geometry (like e.g., hemispheres), or closed (like e.g., spheres or ellipsoids) … hexagonal panels form  examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in paragraphs 71, 77, 79, 86, and 87 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “combination of hexagons and pentagons may form” a regular hexagonal prism barrel so that the regular hexagon shape approximates a “cylinder” shape).  The method of Ferenc lacks an explicit description that the approximately circular shaped planar inner side surface has a size larger than the circular opening when the integrally closed detection cavity has a cylindrical shape, or the concave curved cross section is larger than the circular opening when the integrally closed detection cavity has a capsule shape, or the end caps are left and right mirror-symmetrical hemi-ellipsoids when the integrally closed e.g., see “… spheroid is an ellipsoid having two of the three semi-axes being equal … spheroid is prolate if the two equal semi-axes are smaller than the third semi-axis … detector surface may be spheroid, or in particular, a prolate spheroid surface 50, having an opening 52 situated at the top of the major axis. While less efficient than a spherical surface, an elongated spheroid may present less manufacturing difficulties … It will be appreciated that, while the above discussion is directed to mammography, the invention could be used for imaging other parts of the body, and even the entire body …” in the fourth column 6 paragraph and the second and last column 11 paragraphs of Kennedy and Fig. 6, Fig. 8, and “… FIG. 6: shows an exemplary embodiment of detection modules with square scintillating continuous crystals in the shape of an irregular prism with eight sides … rear or posterior base has been completely covered with square detectors … FIG. 8: shows an example of arrangement of square scintillating continuous crystals in the form of an irregular eight-sided prism. The back has been completely covered by a square dome …” in paragraphs 37 and 39 of Benlloch Baviera et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional configuration (e.g., comprising “prolate spheroid” shape for “less manufacturing difficulties”) for the unspecified “ellipsoids” of Ferenc and the results of the substitution would have been e.g., comprising “rear or posterior base has been completely covered with square detectors” or “back has been completely covered by a square dome”) for the unspecified “alternative configurations” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., comprising mirror-symmetrical hemi-ellipsoidal clamshell for an ellipsoid shape with a>b=c, in order to achieve a “fully surrounding surface”) as the unspecified “ellipsoids” of Ferenc.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., comprising an inner side surface of the end cap formed into an approximately circular planar shape having a size larger than a regular polygon or circular opening of the barrel or the cross section of the concave curved end cap perpendicular to an axis of the barrel is larger than a circular opening of the barrel, in order to achieve a “fully surrounding surface” when using planar and/or triangular rectangular ABALONE photon detector panels for the end cap) as the unspecified “alternative configurations” of Ferenc.
	In regard to claim 13 which is dependent on claim 12, Ferenc also discloses that in an arrangement where the middle barrel is placed with the axis being horizontal, the detection cavity has a housing outside, the housing is composed of a barrel housing on an outer surface of the barrel, and end cap housings on outer surfaces of the two end caps, each of the two end cap housings is connected with the barrel housing by one or more hinges or coupling heads, so as to form an integrally closed detection cavity, and e.g., see “… plurality of curving ABALONE radiation detector panels. In FIG. 19 an oblong scanner shape (e.g., cylinder with hemispherical end caps) is implemented, while in FIG. 20 a spherical shape is implemented. Both of these examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity. In at least one embodiment, the entry hole can be covered by a sensor panel after patient entry into the device, so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET. Other embodiments can be provided in which the ABALONE PET opens (clamshell, door, hatch, etc.) for entry and positioning of the patient in any desired position, such as prone or standing, after which it is closed. It should be appreciated that an ABALONE PET may be implemented according to the present disclosure having a variety of curving exterior shapes (e.g., pill-shaped, barrel shaped, alternative ring design having a very small thickness in radial direction), without departing from the disclosed teachings …” in Fig. 19 and paragraph 87).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “clamshell, door, hatch, etc.” of Ferenc comprises one or more hinges or coupling heads and one or more fixation buckle devices, in order to close the PET “so that gamma pairs can be registered in a fully surrounding surface of the ABALONE PET” after “entry and positioning of the patient in any desired position”.
	In regard to claim 14 which is dependent on claim 13, Ferenc also discloses that a coincidence circuit is connected between every two PET detection modules (e.g., “… To understand positron emission tomography (PET), it should be recognized that a positron, which is the antiparticle of an electron, travels up to about 1 mm into tissue before annihilating with an electron. This annihilation results in generating two gamma rays which propagate in opposite directions, each having energy of approximately 511 keV. It is important that both gamma rays emerging isotropically from a positron annihilation process must be detected by the PET scanner in coincidence …” in paragraphs 44 two gamma rays which propagate in opposite directions, each having energy of approximately 511 keV” to be “detected by the PET scanner in coincidence”), each of the PET detection modules has the following specific structure:  a detector housing is wrapped on the outside with a PET detection crystal is disposed inwardly (e.g., “… scintillator block (e.g., NaI) with a reflective material top …” in paragraph 85) and a photoelectric sensor array is disposed outwardly, a light guide is disposed between the photoelectric sensor array and the PET detection crystal, the light guide is tightly coupled with both the photoelectric sensor array and the PET detection crystal (e.g., “… ABALONE photon detector cells are mounted having hemispherical domes which are extended to provide light distribution from a plane (where it meets the scintillator material) …” in paragraph 85), and the material of the PET detection crystal is a scintillation crystal, and the scintillation crystal is composed of one or more crystal blocks (e.g., “… scintillator and light distribution layers may comprise any monlithic, or subdivided material which is a solid, liquid, or gel having the desired light scintillation and/or distribution properties. The scintillator may comprise any desired structure or material, such as selected from the group of materials consisting essentially of PEN, NaI, NaI:Tl, CsI, GSO, LYSO, LSO, LaBr:Ce: CeBr, and other solid, crystal, liquid, gel, gas, or plastic scintillators …” in paragraph 80).
	In regard to claim 15 which is dependent on claim 14, the cited prior art is applied as in claim 12 above.  Ferenc also discloses that the PET detection crystal is selected from one or more of sodium iodide (NaI) crystals, NaI(Tl) single crystals, lutetium silicate (LSO) crystals, gadolinium silicate (GSO) crystals and yttrium lutetium silicate (LYSO), e.g., “… scintillator and light distribution layers may comprise any monlithic, or subdivided material which is a solid, liquid, or gel having the desired light scintillation and/or distribution properties. The scintillator may comprise any desired structure or material, such as selected from the group of materials consisting essentially of PEN, NaI, NaI:Tl, CsI, GSO, LYSO, LSO, LaBr:Ce: CeBr, and other solid, crystal, liquid, gel, gas, or plastic scintillators …” in paragraph 80), no lead or tungsten spacers are installed between all the detection module rings (e.g., “… each ABALONE photon detector panel may be fabricated into various closed shapes (e.g., rectangles, triangles, hexagons, and so forth) or any other suitable shapes or combinations of shapes. These panel modules can be configured for attachment to one another by their sides by detachable mechanisms, forming larger planar surfaces useful as gamma cameras for medical imaging using techniques including those of SPECT and PET scanners …” in paragraph 71).
	In regard to claim 16 which is dependent on claim 15, Ferenc also discloses that the crystal strip array is composed of a plurality of crystal strips, and each of the one or more crystal blocks is composed of one or more integrally cut crystals (e.g., “… scintillator and light distribution layers may comprise any monlithic, or subdivided material which is a solid, liquid, or gel having the desired light scintillation and/or distribution properties. The scintillator may comprise any desired structure or material, such as selected from the group of materials consisting essentially of PEN, NaI, NaI:Tl, CsI, GSO, LYSO, LSO, LaBr:Ce: CeBr, and other solid, crystal, liquid, gel, gas, or plastic scintillators …” in paragraph 80).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferenc in view of Gregerson et al., Kennedy, and Benlloch Baviera et al. as applied to claim(s) 16 above, and further in view of Yamaya et al. (US 2012/0161014).
In regard to claim 17 which is dependent on claim 16, Ferenc also discloses that the linear guide rail is a linear guide rail for the movement of a scanning bed, and a bed assembly above the guide rail is configured to move along the guide rail as a whole, and the scanning bed has a scanning bed support, and a part of the PET detection modules is removed to accommodate the scanning bed support (e.g., see “… Both of these examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity …” in Fig. 19, Fig. 20, and paragraph 87).  The method of Ferenc lacks an explicit description that the specific configuration of the detection cavity in an arrangement where the integrally closed detection cavity has a capsule shape is as follows:  the detection cavity is divided into two left and right halves, and the two left and right halves of the detection cavity have a left support structure and a right support structure respectively for supporting the two left and right halves of the detection cavity, the two left and right halves of the detection cavity are opened and closed through a linear guide rail located below with a pad block for adjusting the height of the guide rail located below the linear guide rail.  However, PET gantries are well known in the art (e.g., see “… gantries 35 and 45 are equipped with wheels 36 and 46, and have the function of moving back and forth on rails 34 and 44 … movement of the detector rings 31 and 41 and the patient bed 32 is controlled by a gantry and bed position control device 75 based on gantry and bed position information which is specified from a console 74 …” in paragraphs 46 and 47 of Yamaya et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 e.g., comprising “gantry and bed position control device”) for the unspecified “clamshell, door, hatch, etc.” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., wherein the detection cavity is divided into two left and right halves, and the two left and right halves of the detection cavity have a left support structure and a right support structure respectively for supporting the two left and right halves of the detection cavity, the two left and right halves of the detection cavity are opened and closed through a linear guide rail located below) as the unspecified “clamshell, door, hatch, etc.” of Ferenc.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a linear guide rail located below with a pad block for adjusting the height of the guide rail located below the linear guide rail of Ferenc, in order to position “the patient in any desired position” such as a desired height.
	In regard to claim 18 which is dependent on claim 17, Ferenc also discloses that the detection cavity is opened for transferring the detection object to a suitable position on the scanning bed so as to place the detection object in the step (b) (e.g., see “… Both of these examples are shown with an entry hole and moving bed mounted for the introduction of the patient into the scanner cavity …” in Fig. 19, Fig. 20, and paragraph 87), closing the detection cavity in the step (c) means that the scanning bed and the scanning bed support move to a scanning position along the scanning bed by means of the linear guide rail and the detection cavity are closed (e.g., see “… entry hole can be covered by a sensor panel after patient ” in Fig. 19, Fig. 20, and paragraph 87), the time of flight method is used to screen LORs of the true coincidence events during the calculation in the step (c) (e.g., “… time-of-flight measurements for the gamma rays …” in paragraph 89), and after the step (c) is completed, the detection cavity is open, the scanning bed moves out of the scanning position, the detection object is replaced, and steps (a)-(c) are repeated (e.g., “… system may be utilized in screening applications, such as screening of a healthy population …” in paragraph 45).  The method of Ferenc lacks an explicit description that the detection cavity is opened or closed by the support structures for two left and right halves of the detection cavity drive the two left and right halves of the detection cavity to be opened or closed along the guide rail to the left and right.  However, PET gantries are well known in the art (e.g., see “… gantries 35 and 45 are equipped with wheels 36 and 46, and have the function of moving back and forth on rails 34 and 44 … movement of the detector rings 31 and 41 and the patient bed 32 is controlled by a gantry and bed position control device 75 based on gantry and bed position information which is specified from a console 74 …” in paragraphs 46 and 47 of Yamaya et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional gantry (e.g., comprising “gantry and bed ”) for the unspecified “clamshell, door, hatch, etc.” of Ferenc and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional configuration (e.g., wherein the detection cavity is opened or closed by the support structures for two left and right halves of the detection cavity drive the two left and right halves of the detection cavity to be opened or closed along the guide rail to the left and right) as the unspecified “clamshell, door, hatch, etc.” of Ferenc.
Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Ferenc does not expressly or inherently describe that each of the cross-sectional areas of all gaps of the detection cavity is smaller than the area of the smallest one of the PET detection crystals because Figs. 19 and 20 are images depicting different external shapes of an ABOLONE PET scanner.  Examiner respectfully disagrees.  One of the goals described (in the Brief Summary paragraph 14 and Conclusion paragraph 91) by Ferenc is “… In the present disclosure a new paradigm is dis­closed which provides increased sensitivity and reduced cost and complexity for photo-radiation detection, and more particularly to a full body PET scanner capable of enclosing the human body and thus performing a whole-body PET scan in a single step … detection of a maximum possible fraction of gamma-ray pairs emerging from patient's body with minimum parallax error …”.  To achieve this goal, Ferenc states (paragraph 87) that “… gamma pairs can be registered in a fully surrounding surface of the ABALONE PET …”.  A detecting surface with minimum or no gaps would be taught to one fully surrounding surface” of Ferenc so as to detect a maximum possible fraction of gamma-ray pairs emerging from patient's body with minimum parallax error.  Therefore, Ferenc teaches to one of ordinary skill that that each of the cross-sectional areas of all gaps of the detection cavity is smaller than the area of the smallest one of the PET detection crystals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884